Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
1.	This is in response to application filed on 07/12/2021 in which claims 1-20 are presented for examination.

Information Disclosure Statement
2.	 The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

            Claims 1-3 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Goyal (US 2015/0087264), (hereinafter, Goyal) in view of Millius et al., (US 2019/0034483), (hereinafter, Millius). 

Regarding claim 1, Goyal discloses a method comprising: determining a context of a mobile device (= determining if a mobile device is in a vehicle, see [0044 and 0103]); and
 determining if the determined context is accurate using a plurality of measurements of pressure from a pressure sensor of the mobile device (= various methods can be used to accurately determine context of a user based on the detected motion of the mobile device; acceleration data can be used in combination with rotation data to determine the state of the mobile device, see [0058-59]; whereby the sensory means of obtaining the acceleration and rotation data include an application pressure) wherein determining if the determined context is accurate comprises:
 generating the plurality of measurements of pressure using the pressure sensor of the mobile device during a time range (= monitoring an acceleration of the mobile device for a time interval, see [0044]; various methods can be used to accurately determine context of a user based on the detected motion of the mobile device; acceleration data can be used in combination with rotation data to determine the state of the mobile device, see [0058-59]);
 determining a characteristic of the plurality of measurements of pressure (= calculating one or more characteristics of the acceleration/rotation of the mobile device during the time interval, see [0045]);
determining if the characteristic meets a threshold condition (= comparing the one or more characteristics of the acceleration to a set of threshold values to determine the state of mobile device, see [0046]; and region 202 is indicative of the mobile device being in an in-motion (e.g., running) state because the mobile device experiencing both high mean acceleration and a high standard deviation of acceleration, see [0047]); and
 upon determining that the characteristic meets the threshold condition, determining that the context is accurate (= comparing the one or more characteristics of the acceleration to a set of threshold values to determine the state of mobile device, see [0046]; and region 202 is indicative of the mobile device being in an in-motion (e.g., running) state because the mobile device experiencing both high mean acceleration and a high standard deviation of acceleration, see [0047 and 0050]).
Goyal explicitly fails to disclose the claimed limitations of: 
“generating an output specifying that the context is accurate.
However, Millius which is an analogous art equivalently discloses the claimed limitations of: 
“generating an output specifying that the context is accurate” (= context display portion 404 within user interface 400 can be configured to display a current user context, see [0118]; and feedback received from user selection of user interface button 406 can confirm the current context determined and displayed in context display portion 404 if such current context is correct, see [0119]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Millius with Goyal for the benefit of achieving a communication system that includes context determination model that has been trained to receive device data and determine a current user context. 

Regarding claim 2, as mentioned in claim 1, Goyal further discloses the method wherein: determining the characteristic of the plurality of measurements of pressure comprises determining a distribution of the plurality of measurements of pressure; determining if the characteristic meets the threshold condition comprises determining if a percentage amount of a spread of the distribution is greater than a threshold amount of pressure; and determining that the context is accurate comprises: upon determining that the percentage amount of the spread is greater than the threshold amount of pressure, determining that the context is accurate (= comparing characteristic of acceleration to a set of threshold; and region 202 is indicative of the mobile device being in an in-motion (e.g., running) state because the mobile device experiencing both high mean acceleration and a high standard deviation of acceleration, see [0046-47]).

Regarding claim 3, as mentioned in claim 2, Goyal further discloses the method wherein: determining the context of the mobile device comprises determining that the mobile device is in a motorized vehicle (see, [0046 and 0048]).  

Regarding claim 14, Goyal discloses a method comprising:
 determining a context of a mobile device (= determining if a mobile device is in a vehicle, see [0044 and 0103]); and 
determining if the determined context is accurate using a plurality of measurements of pressure from a pressure sensor of the mobile device (= various methods can be used to accurately determine context of a user based on the detected motion of the mobile device; acceleration data can be used in combination with rotation data to determine the state of the mobile device, see [0058-59]; whereby the sensory means of obtaining the acceleration and rotation data include an application pressure), wherein determining if the determined context is accurate comprises:
 generating the plurality of measurements of pressure using the pressure sensor of the mobile device during a time range (= monitoring an acceleration of the mobile device for a time interval, see [0044]; various methods can be used to accurately determine context of a user based on the detected motion of the mobile device; acceleration data can be used in combination with rotation data to determine the state of the mobile device, see [0058-59]);
 determining a characteristic of the plurality of measurements of pressure
(= calculating one or more characteristics of the acceleration/rotation of the mobile device during the time interval, see [0045]);
determining if the characteristic meets a threshold condition(= comparing the one or more characteristics of the acceleration to a set of threshold values to determine the state of mobile device, see [0046]; and region 202 is indicative of the mobile device being in an in-motion (e.g., running) state because the mobile device experiencing both high mean acceleration and a high standard deviation of acceleration, see [0047]); and
 upon determining that the characteristic meets the threshold condition (= comparing the one or more characteristics of the acceleration to a set of threshold values to determine the state of mobile device, see [0046]; and region 202 is indicative of the mobile device being in an in-motion (e.g., running) state because the mobile device experiencing both high mean acceleration and a high standard deviation of acceleration, see [0047 and 0050]).
Goyal explicitly fails to disclose the claimed limitations of: 
determining that the context is not accurate, and generating an output specifying that the context is not accurate.
However, Millius, which is an analogous art equivalently discloses the claimed limitations of: 
“determining that the context is not accurate, and generating an output specifying that the context is not accurate” (= (= context display portion 404 within user interface 400 can be configured to display a current user context, see [0118]; and feedback received from user selection of user interface button 406 can confirm the current context determined and displayed in context display portion 404 if such current context is correct, see [0119]; and user button 408 can modify a determined user context if the context determined is incorrect, see [0119]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Millius with Goyal for the benefit of achieving a communication system that includes context determination model that has been trained to receive device data and determine a current user context.

Allowable Subject Matter
4.	Claims 4-13 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

                                      CONCLUSION 
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.